Allowable Subject Matter
	Claims 1-20 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1 and 18-19, the prior art of record fails to teach or suggest, either alone or in combination “shift register unit, comprising: an input circuit, an output circuit, and a first pull-down circuit; wherein the input circuit is coupled to an input signal terminal and a first node respectively, and the input circuit is configured to output an input signal from the input signal terminal to the first node; the output circuit is coupled to a first clock signal terminal, the first node, a first DC power supply terminal and a first output terminal respectively, and the output circuit is configured to output a first power supply signal from the first DC power supply terminal to the first output terminal in response to the input signal of the first node and a first clock signal provided by the first clock signal terminal; and the first pull-down circuit is coupled to a first control signal terminal, a second DC power supply terminal, the first output terminal, and the first node respectively, and the first pull-down circuit is configured to output a second power supply signal from the second DC power supply terminal to the first output terminal and the first node respectively in response to a first control signal provided by the first control signal terminal.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.